Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144386 & (16)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KAREN BURRIS,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 144386
                                                                    COA: 303104
                                                                    Wayne CC: 10-002857-NI
  K.A.M. TRANSPORT, INC., M&Y
  EXPRESS, INC., and ALY MOHAMED
  MAAROUF,
             Defendants-Appellants.

  ____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the November 28, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

        MARILYN KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
         h1017                                                                 Clerk